M. F. Cavanagh, J.
(dissenting). My brothers’ lengthy recitation of the facts and testimony adduced at trial is persuasive argument for the *74proposition that the jury could easily have found the requisite malice. While I agree with this proposition, it misses the mark. The error here lies in the fact that the challenged instruction removed from the jury the necessity to find malice at all. In effect, while they could have found malice, they were told they did not have to. This was error under People v Fountain, 71 Mich App 491; 248 NW2d 589 (1976). Accordingly, I would remand for entry of manslaughter verdicts and resentencing, unless the prosecution elects to retry defendants for first-degree murder. People v Wilson, 84 Mich App 636; 270 NW2d 473 (1978).